      Case 4:19-cv-00138-RH-MAF Document 126 Filed 05/28/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

 CHARNESHA ALEXANDER,
       Plaintiff,
 v.                                             Case No: 4:19-cv-138-RH-MAF
 UNITED STATES OF AMERICA and
 PAUL ROLSTON,
       Defendants.

             PLAINTIFF’S SECOND AMENDED WITNESS LIST
      NOTICE IS HEREBY GIVEN that the Plaintiff will bring the following

witnesses to testify at trial in the above-styled matter.

 1.   Charnesha Alexander

 2.   Lisa Tucker, MD

 3.   Letitia Davis

 4.   Patrice Jackson-Richardson

 5.   Jamelia Nix

 6.   Ronald Proffitt

 7.   Steven Rivera

 8.   Connie Batchelor

 9.   Beth Farber

 10. Ashley Barnett

 11. Shondolyn Blevins
     Case 4:19-cv-00138-RH-MAF Document 126 Filed 05/28/21 Page 2 of 2




 12. Sonia Dodd

 13. Daphne Rodriguez

 14. Kalena Winston

 15. Joann Bellamy

 16. Any witnesses of other parties to which Plaintiff does not object.

           Respectfully Submitted, s/James V. Cook___________________
                                   JAMES V. COOK, ESQ., FBN 0966843
                                   Law Office of James Cook
                                   314 West Jefferson Street
                                   Tallahassee, Florida 32301
                                   850-222-8080; 850-561-0836 fax
                                   cookjv@gmail.com

                                     ATTORNEYS FOR PLAINTIFF

I CERTIFY a true copy hereof was served May 28, 2021, on all counsel registered
with the CM-ECF electronic filing system.
                                                                  s/James V. Cook
